             Case 2:18-cv-01827-RSL Document 8 Filed 01/24/19 Page 1 of 2




 IN THE UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

PAULETTE BECK, AS PERSONAL                                      Cause No.:        2:18-CV-01827-RSL
REPRESENTATIVE OF THE ESTATE OF PIPER                           Hearing Date:
TRAVIS, DECEASED, ET AL.
                              Plaintiff/Petitioner
                                                                DECLARATION OF SERVICE OF
vs.                                                             SUMMONS IN A CIVIL ACTION; COMPLAINT; DEMAND
SNOHOMISH COUNTY, A MUNICIPAL                                   FOR JURY TRIAL
CORPORATION ET AL
                         Defendant/Respondent

The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of the United
States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above
entitled action, and is competent to be a witness therein.


On the 11th day of January, 2019 at 1:43 PM at the address of 3000 ROCKEFELLER AVENUE,
EVERETT, Snohomish County, WA 98201; this declarant served the above described documents upon
SNOHOMISH COUNTY, A MUNICIPAL CORPORATION c/o CAROLYN WEIKEL, SNOHOMISH
COUNTY AUDITOR, DESIGNEE by then and there personally delivering 1 true and correct copy(ies)
thereof, by then presenting to and leaving the same with Tonya McLeod , DEPT AUDITOR, PERSON
AUTHORIZED TO ACCEPT, who accepted service, with identity confirmed by subject stating their
name, a white female approx. 35-45 years of age, 5'6"-5'8" tall, weighing 140-160 lbs with brown
hair..
No information was provided or discovered that indicates that the subjects served are members of the
United States military.




                                           ORIGINAL PROOF OF SERVICE
                                                     PAGE 1 OF 2                     Tracking #: 0031891798
         For: Friedman Rubin (Vine St)
         Ref #: Beck/Travis
           Case 2:18-cv-01827-RSL Document 8 Filed 01/24/19 Page 2 of 2



   PLAINTIFF/PETITIONER: PAULETTE BECK, AS PERSONAL REPRESENTATIVE         CASE NUMBER:
                         OF THE ESTATE OF PIPER TRAVIS, DECEASED, ET AL.        2:18-CV-01827-RSL
DEFENDANT/RESPONDENT: SNOHOMISH COUNTY, A MUNICIPAL CORPORATION
                         ET AL



Service Fee Total: $79.50

Declarant hereby states under penalty of perjury under the laws of the State of Washington that the
statement above is true and correct.

         1/12/19
DATED _______________________________________.




Michael Crosson, Reg. # 529-14, Skagit County




                                        ORIGINAL PROOF OF SERVICE
                                              PAGE 2 OF 2               Tracking #: 0031891798
        For: Friedman Rubin (Vine St)
        Ref #: Beck/Travis
